In re Erwin, Dorsey; applying for second motion to enforce Order of this Court dated April 8, 1996; Parish of Orleans, Criminal District Court, No. 267-311, Div. “A”.
Granted. The district court is ordered to comply with this Court’s earlier orders, see State ex rel. Dorsey v. Whitley, 95-0596 (La. 4/8/96), 671 So.2d 331; State ex rel. Dorsey v. Whitley, 95-0596 (La. 3/30/95), 651 So.2d 851, within thirty days. The district court is further ordered to provide this Court with proof of compliance.
KNOLL, J., not on panel.